DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 15, 17, 19-22, 25-26 and 32 are amended.
Claims 9, 11, 13-14, 24 and 33-36 are canceled.
Claims 1-8, 10, 12, 15-23 and 25-32 are presented for examination.

The claims and only the claims form the metes and bounds of the invention. "Officepersonnel are to give claims their broadest reasonable interpretation in light of thesupporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28(Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claimare not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examinerhas full latitude to interpret each claim in the broadest reasonable sense. The Examinerwill reference prior art using terminology familiar to one of ordinary skill in the art. Suchan approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.
Applicant argues:
In this Office Action, the Examiner objects to claim 14 based on the disclosure in
Brandt, which only relates to segmenting an image into regions when quantizing the image. Brandt does not appear to teach or suggest forming sub-images of the sample image and search the image database based on the sub-images as claimed even under it's broadest reasonable interpretation. Likewise none of the other art of record can reasonably be interpreted as disclosing the same.

In response, the Examiner submits:
Brandt does disclose processing a sample image by segmenting the sample image to form sample sub-images (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; at least Col. 8 Lines 28-30 & 51-53 further disclose “visual attribute is to be used as the basis for as similarity analysis (e.g., Color composition, visual topic, texture etc.)” and “similarity module 122 may access similarity data (e.g., hierarchical data below with reference to FIG. 9”) because the segmented regions read on the claimed “sub-images”.

Contrary to Applicant’s assertion, the instant claims also do not recite “search the image database based on the sub-images”.  In fact, the instant claims do not even recite an “image database”.  

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Contrary to Applicant’s assertion, it is not true that Brandt “only relates to segmenting an image into regions when quantizing the image”.

Brandt teaches search the plurality of reference images to identify first reference images similar to the sample image (Brandt: at least Fig. 3, Col. 6 Lines 41-55; “search may be used to seed a subsequent visual attribute (e.g., visual similarity) search”) and the sample sub-images (Brandt: at least Col. 11 Lines 49-52; “FIG. 9 is a process diagram illustrating a method 900, according to an example embodiment, used by the scene category classifier 130 to generate a similarity measure between various images”; Col. 11 Lines 62-65 further disclose that “at operation 904, regional descriptors (e.g., SIFT, GLOH etc.) are generated to represent the detected regions. SIFT is one of several computer vision algorithms that may be used for extracting distinctive features from an image”; Col. 12 Lines 13-25 further disclose “quantisized regions are weighted using a weighting scheme, to provide a weighted representation of the image. An output of the weighing operation may be an n-dimensional vector. Several different weighted representations may be used, in various embodiments. A term frequency-based representation of an image, (e.g. a histogram visual words) may be used. At operation 912, the n-vectors representing various images may be used to compare these images. Different metrics may be used to determine a "distance" between two images. In various embodiments, different comparison metrics may be used (e.g., a "dot product") metric, the distance being representative of the similarity or dissimilarity between two images”).

As we can see, Brandt’s “quantisized regions” are used and compared in determining (finding/searching) images with similarity - i.e. “identify first reference images similar to the sample image”.

In addition, Brandt discloses “quantizing image ‘blobs’ obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)” (Brandt: at least Col. 10 Lines 55-60).  The features are used as “basis for as similarity analysis (e.g., Color composition, visual topic, texture etc.)” (Brandt: at least Col. 8 Lines 28-30).

Applicant further argues:
Applicant respectfully submits that this feature allows searching of complex images, such as composite trademarks, to be done so more accurately than currently is known. None of the prior art references, individually or combined, disclose or teach the above feature.

In response, the Examiner submits:
that comprise composite trademarks”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12, 15-18, 20-23, 25-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,489,627 by Brandt in view of US PGPUB 2011/0125735 by Petrou.

As to Claim 1, Brandt teaches an apparatus for performing searching of a plurality of reference images, the apparatus including one or more electronic processing devices that:
a) processing a sample image by segmenting the sample image to form sample sub-images (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; at least Col. 8 Lines 28-30 & 51-53 further disclose “visual attribute is to be used as the basis for as similarity analysis (e.g., Color composition, visual topic, texture etc.)” and “similarity module 122 may access similarity data (e.g., hierarchical data below with reference to FIG. 9”);
b) search the plurality of reference images to identify first reference images similar to the sample image (Brandt: at least Fig. 3, Col. 6 Lines 41-55; “search may be used to seed a subsequent visual attribute (e.g., visual similarity) search”) and the sample sub-images (Brandt: at least Col. 11 Lines 49-52; “FIG. 9 is a process diagram illustrating a method 900, according to an example embodiment, used by the scene category classifier 130 to generate a similarity measure between various images”; Col. 11 Lines 62-65 further disclose that “at operation 904, regional descriptors (e.g., SIFT, GLOH etc.) are generated to represent the detected regions. SIFT is one of several computer vision algorithms that may be used for extracting distinctive features from an image”; Col. 12 Lines 13-25 further disclose “quantisized regions are weighted using a weighting scheme, to provide a weighted visual words) may be used. At operation 912, the n-vectors representing various images may be used to compare these images. Different metrics may be used to determine a "distance" between two images. In various embodiments, different comparison metrics may be used (e.g., a "dot product") metric, the distance being representative of the similarity or dissimilarity between two images”); 
c) identify image tags associated with at least one of the first reference images (Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored”; also, “receives a compound query against the image metadata 134 stored; also, “semantic description search”); 
d) search the plurality of reference images to identify second reference images using at least one of the image tags (Brandt: at least Fig. 3, Col 2. Lines 31-36, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-61; “visual similarity”; also, “multiple constraint types (e.g., both visual attribute and semantic description constraints)”; also, “reference to a first image of the first set of images”); and,
e) determine a first image ranking in accordance with a similarity of first reference images with the sample image (Brandt: at least Fig. 3, Abstract, Col. 10 Lines 1-6; “search results, the search results may be presented in a rank ordering according to one or more confidence factors”);
f) determine a second image ranking in accordance with a similarity of second reference images with the image tags (Brandt: at least Fig. 3, Abstract, Col. 3 Lines 30-35, Col. 10 Lines 1-6 & 13-17; “ranks a set of images according to a correspondence between visual attributes (e.g., visual similarity) of a reference or query image and the set of images”; “category confidence factors may be given a higher weighting in the ranking and ordering of the search results”).

Brandt does not explicitly disclose, but Petrou discloses g) determine a results ranking of the first and second reference images, wherein the results ranking is determined in accordance with the first and second image rankings; (Petrou: at least ¶¶0051, 0128; “at least two of the received search results meet pre-defined criteria, they are ranked” and “optionally ranking any related results from the text match application”); and
h) combine the results into a single list (Petrou: at least Fig. 2, ¶0056; “corresponding search term results are displayed on the client system either separately or in conjunction with the visual query ” ) including at least some first reference images (Petrou: at least Fig. 2, ¶0056; search term results) and at least some second reference images (Petrou: at least Fig. 2, ¶0008; “visual query is a photograph, a screen shot, a scanned image, or a video frame” and “visual query results” in ¶0056) by sorting the first and second reference images using the results ranking (Petrou: at least Fig. 2, ¶0056; “search term results are displayed … in conjunction with the visual query results”; ¶0052 further disclose “when at least two of the received search results meet pre-defined criteria, they are ranked (218).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Petrou’s features of g) determine a results ranking of the first and second reference images, wherein the results ranking is determined in accordance with the first and second image rankings (Petrou: at least ¶¶0051, 0128); and h) combine the results into a single list (Petrou: at least Fig. 2, ¶0056) including at least some first reference images (Petrou: at least Fig. 2, ¶0056) and at least some second reference images (Petrou: at least Fig. 2, ¶0008) by sorting the first and second reference images using the results ranking (Petrou: at least Fig. 2, ¶¶0052, 0056) with the apparatus disclosed by Brandt.

The suggestion/motivation for doing so would have been to perform “combining at least two of the plurality of search results into a compound search result” (Petrou: at least ¶0012) such as “search term results” and “visual query results” (Petrou: at least ¶0056).

Claim 21 (a method claim) corresponds in scope to Claim 1, and is similarly rejected.

Claim 22 (an apparatus claim) corresponds in scope to Claim 1, and is similarly rejected.  Brandt further discloses the steps of a) acquire at least one image (Brandt: at least Col. 10 Lines 57-59); b) process the image to determine a number of sub-images and image features associated with the image and/or sub-image by segmenting the sample image (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; at least Col. 8 Lines 28-30 & 51-53 further disclose “visual attribute is to be used as the basis for as similarity analysis (e.g., Color composition, visual topic, texture etc.)” and “similarity module 122 may access similarity data (e.g., hierarchical data below with reference to FIG. 9”); and, c) use the image, the sub-image and image features to perform image searching, wherein the image is at least one of a sample image and one of a plurality of reference images, and wherein searching is performed at least in part by: i) searching a plurality of reference images to identify first reference images similar to the sample image (Brandt: at least Fig. 3, Col. 6 Lines 41-55, Col. 7 Lines 12-19, Col. 9 ) and the sample sub-images (Brandt: at least Col. 11 Lines 49-52; “FIG. 9 is a process diagram illustrating a method 900, according to an example embodiment, used by the scene category classifier 130 to generate a similarity measure between various images”; Col. 11 Lines 62-65 further disclose that “at operation 904, regional descriptors (e.g., SIFT, GLOH etc.) are generated to represent the detected regions. SIFT is one of several computer vision algorithms that may be used for extracting distinctive features from an image”; Col. 12 Lines 13-25 further disclose “quantisized regions are weighted using a weighting scheme, to provide a weighted representation of the image. An output of the weighing operation may be an n-dimensional vector. Several different weighted representations may be used, in various embodiments. A term frequency-based representation of an image, (e.g. a histogram 808 of visual words) may be used. At operation 912, the n-vectors representing various images may be used to compare these images. Different metrics may be used to determine a "distance" between two images. In various embodiments, different comparison metrics may be used (e.g., a "dot product") the distance being representative of the similarity or dissimilarity between two images”). 

Claim 32 (a method claim) corresponds in scope to Claim 22, and is similarly rejected.

As to Claim 2, Brandt and Petrou teach the apparatus according to claim 1, wherein the one or more electronic devices: select the at least one first reference image at least partially in accordance with the first image ranking (Brandt: at least Fig. 3, Abstract, Col. 10 Lines 1-6; “search results, the search results may be presented in a rank ordering according to one or more confidence factors”; “second query providing a second image constraint with reference to a first image)”.
 
As to Claim 3, Brandt and Petrou teach the apparatus according to claim 1, wherein the one or more electronic devices: a) present at least some first reference images to a user (Brandt: at least Col. 9 Line 65 – Col. 10 Line 3; “include the second set of images in a particular search component interface (e.g., the interface module 408), are then presented”); b) determine at least one selected first reference image in accordance with user input commands (Brandt: at least Col. 9 Line 65 – Col. 10 Line 3; “include the second set of images in a particular search component interface (e.g., the interface module 408), are then presented”); query as command); and,
Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored”; also, “receives a compound query against the image metadata 134 stored; also, “semantic description search”).
 
As to Claim 4, Brandt and Petrou teach the apparatus according to claim 3, wherein the one or more electronic devices present first reference images to the user in accordance with a first image ranking (Brandt: at least Fig. 3, Abstract, Col. 10 Lines 1-6; “search results, the search results may be presented in a rank ordering according to one or more confidence factors”; “second query providing a second image constraint with reference to a first image). 

As to Claim 5, Brandt and Petrou teach the apparatus according to claim 1, wherein the one or more electronic devices: a) determine an image tag ranking in accordance with a frequency of occurrence; b) select the at least one image tag at least partially in accordance with the image tag ranking (Brandt: at least Fig. 3, Abstract, Col. 10 Lines 1-6; “search results, the search results may be presented in a rank ordering according to one or more confidence factors”; “second query providing a second image constraint with reference to a first image; note: frequency can be occurrence of 1). 

As to Claim 6, Brandt and Petrou teach the apparatus according to claim 1, wherein the one or more electronic devices: a) present a plurality of image tags associated with the at least one first reference image to the user (Brandt: at least Fig. 3-6, Abstract, Col. 10 Lines 1-6; “search results, the search results may be presented in a rank ordering according to one or more confidence factors);
b) determine at least one selected image tag in accordance with user input commands (Brandt: at least Col. 9 Line 65 – Col. 10 Line 3; “include the second set of images in a particular search component interface (e.g., the interface module 408), are then presented”); note: query as command); and,
c) search the plurality of reference images using the at least one selected image tag (Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored”; also, “receives a compound query against the image metadata 134 stored; also, “semantic description search”). 

As to Claim 7, Brandt and Petrou teach the apparatus according to claim 6, wherein the one or more electronic devices present image tags in accordance with an image tag ranking (Brandt: at least Fig. 3, Abstract, Col. 3 Lines 30-35, Col. 10 Lines 1-6 & 13-17; “ranks a set of images ).
 
As to Claim 8, Brandt and Petrou teach the apparatus according to claim 1, wherein the image tags include metadata tags (Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored”; also, “receives a compound query against the image metadata 134 stored; also, “semantic description search”).
 
As to Claim 10, Brandt and Petrou teach the apparatus according to claim 1, wherein the one or more electronic devices determine the results ranking in accordance with the combination of first and second image rankings (Petrou: at least Fig. 2, ¶0056; “search term results are displayed … in conjunction with the visual query results”; ¶0052 further disclose “when at least two of the received search results meet pre-defined criteria, they are ranked (218).”). 

As to Claim 12, Brandt and Petrou teach the apparatus according to claim 1, wherein the one or more electronic devices receive the sample image from the user Brandt: at least Fig. 3, Abstract, Col. 3 Lines 30-35; “a reference or query image”).

As to Claim 15, Brandt and Petrou teach the apparatus according to claim 1, wherein the one or more electronic devices segment the sample image by: a) determining clusters of image features (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “… features in each region (e.g., color, texture, shape and position properties)”); and, b) segmenting the image in accordance with clusters (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”). 

As to Claim 16, Brandt and Petrou teach the apparatus according to claim 15, wherein the one or more electronic devices segment the sample image by: a) converting the sample image to a greyscale image; b) filtering the greyscale image to generate a filtered greyscale image (Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening, contrast enhancement, JPEG compression, brightness enhancement, color conversions (grayscale)”); c) normalising an image intensity of the filtered greyscale image to generate a normalised image (Brandt: at least Col. 11 Lines 20-34; "normalize" the dataset); and, d) Brandt: at least Col. 11 Lines 20-34; "normalize" the dataset). 

As to Claim 17, Brandt and Petrou teach the apparatus according to claim 1, wherein the one or more electronic devices process the sample image by at least one of: a) scaling the sample image and the sample sub-images (Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening”);
b) determining image features from the sample image and sample sub-images (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”); and,
c) remove at least one of: i) an image background; ii) noise; and, iii) text (Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening, contrast enhancement, JPEG compression, brightness enhancement, color conversions (grayscale))”). 

As to Claim 18, Brandt and Petrou teach the apparatus according to claim 15, wherein the one or more electronic processing devices scale the sample image and sample sub-images by: a) cropping the images and sub-images to remove background Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening). 

As to Claim 20, Brandt and Petrou teach the apparatus according to claim 1, wherein the one or more electronic processing devices: a) process at least one of the sample image and sample sub-images to determine sample image features (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; and, b) use the sample image features to determine a sample feature vector (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “… aggregate features in each region (e.g., color, texture, shape and position properties)”. 

As to Claim 23, Brandt and Petrou teach the apparatus according to claim 22, wherein the method includes creating an index including a plurality of reference images, each reference image being associated with a number of sub-images and image features (Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored”, “image identifier index field 202”).. 

As to Claim 25, Brandt and Petrou teach the apparatus according to claim 22, wherein the one or more electronic devices segment the image by: a) determining feature clusters in the image (Brandt: at least Fig. 3, Col. 10 Lines 39-42 & 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties; “clustering process such as k-means”); and, b) segmenting the image in accordance with the clusters (Brandt: at least Fig. 3, Col. 10 Lines 55-59; ““quantizing image "blobs" obtained by segmenting an image into regions …” ). 

As to Claim 26, Brandt and Petrou teach the apparatus according to claim 22, wherein the one or more electronic devices segment the sample image by: a) converting the sample image to a greyscale image; b) filtering the greyscale image to generate a filtered greyscale image (Brandt: at least Col. 11 Lines 20-27; “transformation such as rotation, resizing, cropping, blurring, sharpening, contrast enhancement, JPEG compression, brightness enhancement, color conversions (grayscale)”);
c) normalising an image intensity of the filtered greyscale image to generate a normalised image (Brandt: at least Col. 11 Lines 20-34; "normalize" the dataset); and, d) determining clusters within the normalised image (Brandt: at least Col. 11 Lines 20-34; "normalize" the dataset). 

As to Claim 27, Brandt and Petrou teach the apparatus according to claim 22, wherein the one or more electronic devices process the sample image by at least one of: a) scaling the sample image and the sample sub-images (Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening”);
b) determining image features from the sample image and sample sub-images (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”); and,
c) remove at least one of: i) an image background; ii) noise; and, iii) text (Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening, contrast enhancement, JPEG compression, brightness enhancement, color conversions (grayscale))”). 

As to Claim 28, Brandt and Petrou teach the apparatus according to claim 27, wherein the one or more electronic processing devices scale the sample image and sample sub-images by: a) cropping the images and sub-images to remove background and form cropped images; and, b) resizing the cropped image to a defined image size (Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening). 

As to Claim 31, Brandt and Petrou teach the apparatus according to claim 22, wherein the one or more electronic processing devices: a) process at least one of the sample image and sample sub-images to determine sample image features (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; and, b) use the sample image features to determine a sample feature vector (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “… aggregate features in each region (e.g., color, texture, shape and position properties)”.
 
Claims 19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,489,627 by Brandt in view of US PGPUB 2011/0125735 by Petrou, and further in view of US PGPUB 2009/0196512 by Shelton et al. (“Shelton”).

As to Claim 19, Brandt and Petrou teach the apparatus according to claim 1.
Brandt does not explicitly disclose, but Shelton discloses wherein the one or more electronic processing devices process the sample image by: a) performing optical character recognition to detect text; and, b) removing text from the image (Shelton: at least Abstract, ¶0008; “editing photographic images so as to identify and remove inserted text via optical character recognition (OCR) software” and “inserted text may be removed ) in order to increase “the overall aesthetic quality of photos”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shelton’s features wherein the one or more electronic processing devices process the sample image by: a) performing optical character recognition to detect text; and, b) removing text from the image (Shelton: at least Abstract, ¶0008) with apparatus disclosed by Brandt and Petrou.
The suggestion/motivation for doing so would have been to increase “the overall aesthetic quality” of photos (Shelton: at least Abstract, ¶0002).

As to Claim 29, Brandt and Petrou teach the apparatus according to claim 22.
Brandt does not explicitly disclose, but Shelton discloses wherein the one or more electronic processing devices process the sample image by: a) performing optical character recognition to detect text; and, b) removing text from the image (Shelton: at least Abstract, ¶0008; “editing photographic images so as to identify and remove inserted text via optical character recognition (OCR) software” and “inserted text may be removed from the digital image”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shelton’s features wherein the one or more electronic processing devices process the sample image by: a) performing optical Abstract, ¶0008) with Brandt’s apparatus.
The suggestion/motivation for doing so would have been to increase “the overall aesthetic quality” of photos (Shelton: at least Abstract, ¶0002).

As to Claim 30, Brandt, Petrou and Shelton teach the apparatus according to any claim 29, wherein when the image is a reference image, the one or more electronic processing devices associate the text with the reference image in an index (Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored” “image identifier index field 202”).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270- 3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/H. W./
Examiner, AU 2168                                                                                                                                                                                            03 June 2021

/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168